Citation Nr: 9931578	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder, 
and personality disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from June 1981 to January 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that in the veteran's February 1998 
substantive appeal (Form 1-9), the veteran indicated that he 
wished to appear at the local RO for a video conference 
hearing before the Board.  However, in March 1998 
correspondence, the veteran withdrew his request for a video 
conference hearing.  In view of the foregoing, the Board is 
satisfied that the veteran's hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d), (e) (1999).

Lastly, the Board finds that the issue of entitlement to 
service connection for bipolar disorder, and personality 
disorder is inextricably intertwined with the issue of 
service connection for PTSD.  Upon reviewing the record, the 
Board is of the opinion that additional development is 
warranted as to the veteran's claim for service connection 
for PTSD.  Therefore, the disposition of the veteran's claim 
for service connection for bipolar disorder, and personality 
disorder will be held in abeyance pending further development 
by the RO, as requested below.


FINDING OF FACT

It is plausible that the veteran's PTSD may be linked to 
active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for psychosis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1999).

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.
 
For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of verbal harassment and 
numerous physical assaults in service.  The veteran's 
statements with respect to his in-service stressors must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  Several diagnoses of PTSD are also of record.  
These, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
are diagnoses of PTSD based on these stressors, the veteran's 
claim for service connection for PTSD is well grounded.  
Consequently, VA's statutory duty to assist attaches.  38 
U.S.C.A. § 5107 (West 1991).

A July 1985 service medical record notes that the veteran 
sought treatment for headache, and "jaw and teeth pain" 
after being struck in the face by unknown assailants.  A 
physical examination revealed two minor cuts inside the upper 
lip.  The diagnostic impression was concussion, and mild 
facial trauma.  A record dated later that month indicates 
that the veteran was having an uneventful recovery from the 
head trauma, and his injuries were resolving nicely.  

On separation examination in December 1988, the veteran 
specifically denied a history of head injury, frequent 
trouble sleeping, depression, loss of memory, nervous 
trouble, or periods of unconsciousness.  The examination 
report is negative for a psychiatric disorder, and a clinical 
psychiatric evaluation was normal.

A November 1996 VA outpatient treatment record notes that the 
veteran was referred to the VA by an emergency room physician 
after presenting with complaints of pain in the head, neck, 
shoulders and back.  The veteran related that he experienced 
suicidal ideations earlier in the day.  He "talked at 
length" about his resentment towards his parents, who were 
noted to be alcoholics, and indicated that they mistreated 
him.  He explained that his father was particularly abusive.  
In addition, the veteran reported that he was physically 
assaulted "numerous times" during service.  The examiner 
concluded that the veteran had "a lot of dependency issues, 
probably related to inadequate parenting he received," and 
noted that he was "struggling with self-esteem issues."  
 
A private hospital report dated later that month notes that 
the veteran was admitted for treatment following a suicide 
attempt.  The veteran related that his mother was an 
alcoholic, and gave a history of physical abuse from infancy 
through adolescence.  He reported "a series of being a 
victim of abuse," and indicated that he disliked the Marine 
Corps and "many of his recent jobs."  On mental status 
examination, the veteran was noted to be "obsessed with his 
Marine Corps experience."  His speech was pressured, his 
mood was angry, and his affect was flat.  He reported visual 
and auditory hallucinations of Satan laughing at him, and 
paranoid delusions of other people being out to hurt him.  
His insight, judgment and impulse control were noted to be 
poor.  The discharge diagnosis was AXIS I - Post-traumatic 
stress disorder, and bipolar disorder.  AXIS II - No 
diagnosis.  AXIS III - Peptic acid disease, tension headache, 
and status post lacerations of both wrists in a suicide 
attempt.  AXIS IV - Psychosocial stressors - problems with 
primary support group, occupation problems, and problems with 
social environment.  AXIS V - Global assessment of 
functioning (GAF) - 42 at discharge.      

Private medical records show treatment for various 
psychiatric disabilities, including PTSD and bipolar 
disorder, from February 1997 to October 1997.  A March 1997 
private hospital report notes a long history of physical 
abuse during childhood, as well as multiple beatings and 
blows to the head during service.  The record reports that 
the veteran first received psychiatric treatment in 1992 or 
1993.  The veteran stated that he was having violent thoughts 
of "taking revenge on the Marine Corps," where he was 
"severely abused."  He also reported that he wanted to burn 
down the home of his parents, who he felt abused him during 
childhood.  His suicidal ideation took the form of wanting to 
jump out of a window.  Current symptoms included depression, 
including some initial sleep disturbance, loss of interest in 
usual activities, feelings of hopelessness and helplessness, 
decreased energy, decreased concentration, and suicidal and 
homicidal ideation.  A CT scan of the brain was significant 
for mild volume loss for a man his age.  The discharge 
diagnosis was AXIS I - 1.  Bipolar mood disorder, mixed, 
severe, with psychotic features.  2.  Dementia secondary to 
head trauma.  3.  Rule out post-traumatic stress disorder.  
AXIS II - Deferred.  Axis III - None.

The veteran filed a claim of entitlement to service 
connection for PTSD in May 1997, indicating that he 
"suffered physical and mental abuse" during service.

In the Information in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder (PTSD), submitted in June 
1997, the veteran reported that he was verbally harassed and 
"beaten physically dozens of times" during service.  He 
explained that he was "beaten daily" from November to 
December 1981, and was hospitalized for a concussion and 
"kicks in the face" in June 1985.  He further reported that 
"Sergeant Fox" punched him in the head several times 
because he refused to participate in the hazing/initiation of 
other Marines.

A July 1997 report from the veteran's private physician notes 
a diagnosis of bipolar disorder v. schizoaffective.

On VA examination in July 1997, the veteran gave a history of 
abuse and being "kicked around" from childhood to the 
present time.  He related that he received outpatient 
treatment for psychiatric symptoms in 1995 at the instigation 
of his employer, Reynolds Aluminum.  He was functioning 
poorly and treatment by Dr. Steve Popkin, a psychiatrist, was 
noted.   He was first hospitalized for treatment of his 
psychiatric disorder in October 1996.  The veteran reported 
that he was told he had "generalized volume loss of the 
cerebral cortex similar to what would be seen in a boxer," 
following imaging of the brain during hospitalization in 
March 1997.  He reported that his parents were alcoholics, 
and both would pass out at times at home.  He explained that 
his father was physically abusive, and was violent and 
unpredictable when drinking.  As a youngster, the veteran 
would occasionally fight when "taunted excessively."  He 
later abused alcohol "freely and excessively," and was 
periodically involved in bar brawls during service.  He 
described being physically assaulted during "regular 
hazing" in service by soldiers of lessor rank, the same 
rank, and superior rank.  The veteran reportedly found 
himself in the same "antagonistic role" during post-service 
employment.  The final assessment was AXIS I - 1.  Bipolar 
disorder, the most recent episode manic, severe with 
psychotic features.  2.  Alcohol abuse, abstinent for six 
months.  AXIS II - Personality disorder, not otherwise 
specified, with marked impulsivity and general low level of 
functioning.  AXIS V - Global assessment of function (GAF) - 
45.  The examiner commented that the veteran had serious 
impairment in social and occupational functioning, had no 
friends, and had been unable to keep a job in recent years.

Based on this evidence, a December 1997 rating decision 
denied service connection for PTSD, bipolar disorder and 
personality disorder.  The veteran filed a notice of 
disagreement (NOD) with this decision in December 1997, and 
submitted a substantive appeal (Form 1-9) in February 1998, 
perfecting his appeal.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.



REMAND

The Board notes that while a personality disorder was 
diagnosed on VA examination in July 1997, service connection 
may not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein. 

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1999).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1999).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy, or that the 
claimed stressors are related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses were based upon reported in-service stressors that 
have not been verified, including the alleged in-service 
physical assaults.  Verification of the veteran's 
aforementioned reported in- service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997), and cases cited therein.

As noted above, there are reports by the veteran of numerous 
stressors during service.  The evidence of record, however, 
also shows that the veteran has reported various other pre- 
and post-service stressful incidents.  The pre-service 
traumatic incidents include emotional abuse during childhood, 
and physical abuse by his parents.  The post-service 
stressful incidents include work and financial problems.

Moreover, in addition to PTSD, there are also several other 
psychiatric diagnoses of record.  The post-service diagnoses 
include PTSD; bipolar disorder; bipolar disorder v. 
schizoaffective; alcohol abuse; severe depression; dementia; 
and psychiatric disorder, not otherwise specified.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  The Court has held that the provisions 
in M21-1, Part III, 5.14(c), which addresses PTSD claims 
based on personal assault are substantive rules which are the 
equivalent of VA regulations.  Cohen; YR v. West, 11 Vet. 
App. 393, 398-99 (1998); Patton v. West, 12 Vet App 272 
(1999).

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  However, the RO has not sent the 
veteran such a letter and the Board finds that this should be 
done.  See M21-1, Part III, 5.14(b)(3)(a), 5.14(c)(6), 
(c)(7); see also Patton.

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all development 
requested by this remand, the RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9); Patton.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he received for any 
psychiatric disorder before, during and 
after service, including the dates and 
locations of any such treatment.  He 
should specifically identify the 
providers who saw him in 1992 and 1993.  
After obtaining the appropriate 
authorization, the RO should then attempt 
to obtain any such records which have not 
been previously obtained.  The attention 
of the RO is invited to the report in 
July 1997 that the claimant received 
outpatient treatment at the instigation 
of his employer, Reynolds Aluminium, in 
1995.  The provider he saw apparently was 
Dr. Steve Popkin. 

3.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  38 U.S.C.A. 
§ 5106 (West 1991).

4.  Since the veteran has alleged 
stressors which involve allegations of 
non-combat personal assault, the RO 
should develop the veteran's claim in 
compliance with Patton under all of the 
applicable requirements of VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Paragraph 5.14(c) (Feb. 20, 1996).  
The RO should send the veteran a special 
PTSD personal assault letter and 
questionnaire in order to assist 
developing the veteran's claim.  

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, including military police 
records, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
determine whether the in-service 
stressor(s) found to be established by 
the RO are sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.

(c)  The examiner should identify all 
existing psychiatric diagnoses, and 
specifically address the etiology of 
each disorder.  If the examiner 
determines that any psychiatric disorder 
was present prior to service, he or she 
should be asked to provide an opinion as 
to whether any such disability underwent 
increase in disability during service 
(aggravation) beyond the natural 
progress of the disease.  If the 
examiner notes the presence of any 
coexistent psychiatric disorders, an 
opinion should be provided as to whether 
such psychiatric disorders are causally 
related to PTSD.  

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

7.  The RO should carefully review the 
evaluation report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
If the veteran's claims remains denied, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  The applicable response time 
should be allowed.

The veteran is expressly advised that it 
is vital that he cooperate with the 
request that he provide additional 
information as requested.  It is also 
vital that he appear for the VA 
examination as the examination may 
produce findings and medical opinions 
that are critical to his claim.  
Moreover, if he fails to cooperate with 
the development of additional evidence, 
including the treatment records from 1992 
to 1996, or if he fails to appear for 
examination, the lack of such evidence 
may be highly detrimental to his claim, 
and by regulation the claim would be 
reviewed on the evidence of record.  
38 C.F.R. § 3.655 (1996); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  
Finally, the veteran is cautioned that 
failure to cooperate in the development 
of treatment records from 1992 and 1996 
may lead the Board to conclude that such 
evidence would be against the claim. 

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 








